   Case: 3:18-cr-00032-TMR Doc #: 158 Filed: 04/16/19 Page: 1 of 3 PAGEID #: 845




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON



UNITED STATES OF AMERICA,                        )         CASE NO. 3:18-CR-00032-TMR-2
                                                 )
                Plaintiff,                       )
                                                 )         HONORABLE THOMAS M. ROSE
        -vs-                                     )
                                                 )
TAWNNEY M. CALDWELL,                             )
                                                 )
                Defendant.                       )


    MOTION TO FILE DOCUMENTS RELATED TO REQUESTED JAIL VISITS WITH DEFENDANT
                           EX PARTE AND UNDER SEAL


        Now comes the defendant, Tawnney M. Caldwell, by and through undersigned counsel,

and respectfully moves this Court for an order authorizing the defense to file documents related

to requested jail visits with defendant ex parte and under seal.

        Ms. Caldwell is an indigent defendant charged with Capital Murder. As such, she has

been appointed counsel and granted the ability – pursuant to the various rules and regulations

promulgated by the Sixth Circuit – to employ experts that are vital to her defense. Those experts

will need to visit with the defendant in jail.

        As such, Ms. Caldwell prays this Honorable Court issue an order, authorizing her counsel

to file documents related to requested jail visits ex parte and under seal.




                                                     -1-
  Case: 3:18-cr-00032-TMR Doc #: 158 Filed: 04/16/19 Page: 2 of 3 PAGEID #: 846




                                            Respectfully submitted,



S/Jon Paul Rion                             S/ David L. Doughten
Jon Paul Rion (OH 0067020)                  David L. Doughten (OH 0002847)
Rion, Rion & Rion, L.P.A., INC.             4403 St. Clair Ave.
130 West Second Street, Suite 2150          Cleveland, OH 44103
PO Box 10126, Suite 2150                    (216) 361-1112
(937) 223-9133                              (216) 881-3928 Fax
(937) 223-7540 (fax)                        ddoughten@yahoo.com
Info@RionLaw.com



              ATTORNEYS FOR DEFENDANT TAWNNEY C. CALDWELL




                                      -2-
   Case: 3:18-cr-00032-TMR Doc #: 158 Filed: 04/16/19 Page: 3 of 3 PAGEID #: 847



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2019, a true copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s electronic filing

system.



                                                               S/Jon Paul Rion
                                                                     JON PAUL RION

                                                               Counsel for Defendant Caldwell




                                                 -3-
